Honorableml. P. pavie
CountyAuditor
Ellis coun*
Waxahaohie,Texas

Dear Sir8                           OpinionNo. O-7140
                                    Ret (1) Authorityof home rule oity
                                    to installParkingmetersonoountp
                                     roper* surrouudingoourthouee:
                                     2) Legali* op OOunQ Installing
                                    i:
                                     parkingmeters on aouutyproperty
                                     surroundingoourthouse.

        We are in noeipt of Pour letter of reoentdate request&g the op
inionof thiadeparbwnt ontheabove etatedmatters. We quotefromyour
letter as follower

"Gouldparkingmeters bs installedon countyproper* surroundingthe
OOUl-thOU6S?


"If tieabove ie answeredin tbeaffirmative,-could they be instilledw
the City of Nbxahaohiewith revenuederived theref%!agoing to the oitJrT

"If perkingmeters aould be installedby the ooun~ with all revenuego-
ing to l&e county,oould the oommiasionors~  oourt enter into a oontract
with a parkingmeter oonoernwhereby the private ocsapany  would install
them and get 7tiJc
                 of the rehnue  fYcm the parkingmeters until such time
aa they are vald for ln fulJ,tthereafterthe countyreoeivingall the
revenuefrom the meteraT,

"The Ci* of lbxahaohieIs oontemplatingthe lnbtallationof parkingmet-
ers on oi* streetaand has appearedl&ore the Ellis County Cozwaib.sioners*
Court for permissionto installthem at the ourb surroundingthe oourt-
house. The oountyproper@ line extends 16 feet into i&the
                                                       streetand thus
the installationwould be on oounty-ownedproy;ertg.e

        Aoooxdingto informationfurnishedIy the Office of the Secretary
of State,the City of Waxahachieis a home rule oity. With referenoeto
the dominion,oontroland jurisdictionof the streetsin a home rule city,
we call your attentionto the followinglanguagecontainedin Article 1173,
RevisedCivil Statutes,
                                                          .
&,Il.   Xc.   P.   &ViS,   &Use 2 (O-7140)



“Cities adopting the ch+er  or cummdmenthereundershaI.1  hsve full paarer
of loos1 s&t? p3vennmnt, and among the other panrrs that iroybd exercised
ly any such city the folloningare herebyemceeratedfor grrsteroertaintyr
. . .
'16. To havs exclusivedominion,controland jurisfiieti.:n  in, over and
under the publicstreets,avenues,alloys,hi@q:yz 2nd bol:l:fla?‘ds,  ad
p:bliogrc'mdsoi such city . . .

“2G.  To license,operateand controlths oysr&tionci'nii c!irrcctsr
                                                               of
vehiclesusing the publio&rests, inOhding noixuoytilds,
                                                     autcavobiles
                                                                or
1i.k~vohioles.'

              Zx 39 Texas Jurisprudence,
                                       "Streets," S%tion 88, ~2. 3&i'+%, WJ
find tie following language8

s. . . Amunicipal oorporationhas parasmuntjurisdictioneni aintro over
its etreetetandthe oountphas no oontrolover them. This is true of a
roadwey whioh the countyhas relinquishedto puhliouss; nor does any dis-
tinotdonexist by reasonof the faotthat the countyowns the fee in ths
street. . . ."

        With referenae.tothe oity~sauthori* and controlof a city
aixeet,thefee and title to which was in the countyawe call your atten-
tion to the followinglanguagecontainedin the opinionof the Court of
Cr%inal Appeelsin the oase of Sv ?'arbsBradshaw,159 SO??.259, whioh
involvedthevalidity of aoi% ordinanosregulating   peddlingupon the
streets8
llippella&.'soo&ention.ihathe wae on that part of the publicsquare,the
?ee and title towhiohwas in the oounty,and t&t the oomty gave him
authoritgto establishand mainteiahis peddlinglusinessthere,oannotbe
~intsined. Where he located and kept his wagon and horses in his ped-
dling business,as shown,was in the.publiostreetor squss‘e.Sill county
ooulrlno more give him p0w.w or euthoritJr
                                         to obstruottha streetsor pub-
lic squarsthan aqy other corporationor person could do. Clearlythin
location11~swithin the oitv limits.and on the lmblic streetsor square.
prvedand used for plbliouses, end-theoi@f,and not the oou& had        -
&-isdiation, poeor,and authorityover it,.at least,for streetpurp*;as
and for e publicsquare for the publao."(Undersocringo;lrsthrougho'zt

                                        . Consnissionem'
        In tie ease of City of Lookhart‘v               Court of Cald-
wwll CC'WQ, 278 S&T. 319 (errorrefused),whioh involvedthe right of the
co:mt~-t;>maintains hitahingrack upon en area which the counw had vol-
u&srily sot aside from the public square as a public street,%3 Court
hold that +Ae ~intenanae of a hitohingraok in such area was rektad
aulolyto fAe handlingof trafficof a public struatand &hat suoh vbatter
nas thereforesuhjeot to ithejurisdiotionand oontrolof ths city govolp-
~nent.KY quote the P~llowiagZhnguagefrorutie  Court'sopinion:

%rtevar m       _-
.




    Hon. Tbn.P. Dais, page 3 (O-7140)



    use, impressedthe property,at least so long as it was so used,with
    the oharaoterof a publio streetor thoroughfare0Ws think this appears
    withoutquestion. There is no doubt that the entire squarewas dedioat-
    ed to the publicfor certainpublic ussso . l l the Public thoroughfares
    within the territorial1Mts of the ~10~ are by 1~ placedunder the
    exoluoivecontrolof the city authorities. They alone are sovereign
    aid representthe puhzioin the maintsnanoeand regulationt!mreof.
    Xlhethera hitohingraak shall be meintainedin that portionof the court-
    house equatewhioh has been set aside as a thoroughfareclearlypertains
    to aontroland regulationof the publis thoroughfares, and not to the
    administration of tie aountp gorernum&. The oounty,it may be eonceded,
    had the right to controlthe ground adjacentto the oourthouse,and the
    approachesto the building:and it may also be oonoededthateven beyond
    the grouudeit had the right to have maintainedfreedomof ingrea6and
    egret toandfbmthe      oormtpbuildings. Butthermttar of ahitehing
    raok in that portion of the squarewhich it had voluntarilyset aside as
    a uublia thorouchfare was on which had relationsolelvto the handline




                      jy 5 Tex. tiiv.ASP.-132;23 S.W. 1008~ Oil b-v.
    San Antonlo (Ten&iv. App.) 208 S.W. 1771 Meraer Countyv. Farrisbug (IQ
    66 S.W. 10, 56%&A.   583s Ssmels v* Igashvilla, 3 Snoed (Tenno)298."

            In the oe&e of City of Galvestonv* GalvestonCounty,159 SJL (2d)
    976, (errorrefused),whioh involvedthe authorftyof the oily to install
    parkingmetersonSeawal1 Bculevard,which ha< bsen built by the cows@ as
    a seawall,the Court pointedout specificallythat  the oily governmenth%d
    jurisdictionover the Bouisvardas a   street,although in dwiding the cass,
    the Court held that, in this par=aFinstanance, the right of the public
    to use the Boulevardas a %ztreot was subordinateand inferiorto the right
    of.itaprimaryuse as a seauall. 7% quote ti19 followingfrorntheCourt's
    opinion:

    "The ri&t  of a city Councilto establishreasonablewaffio regulations
    includes,of course,the right to decide that the installmentof parking
    meters in aertain localitieswhera the trafficis 'denseis a reasonable
    trafficregulationand pass an appropriateordinm OB to effect such reg-
    ulation,and such deaisionis treatedas oontrollingon the courts,
    unless the unreasonablenessof the ordinanceis fairiy free from doubt.
    Harporv. City of Wiohita Falls, Tex. Civ. A:>p.,105 S.?7.26 743, writ
    refused. The determinationby the City to instA1 the prsposodparking
    meters at the proposedplaceson SeawallBoulsvaPdwithin the City of
    Galvestol]is a determinationby the City of ,ths r~~~s~-~!~.b?l.c!“~~Ss
                                                                       Of 30
    regulatingtrafficat 8.uchpoints,
    ". . .
lb*=*   P.Bavis,page4(0-714C)



"...ilowthe priamrypurporeforwhioh the Boulwardwas construoted
was that it should serve to proteot,supportaad braoethe seawall. I+
deed, the Boulevard,inclusiveof the sand-filland the coveringpavement
and oomentwalks,form componentparts of a complexwholes and suohwhole
is primarilydedicatedto beingused as a barriertc stormwaters from
the Guld, and to this use it rmst bs primarilydevoted. The right there-
fore of the public to the use of the Boulevardas a streetor highway
-thin the City of Galvestonis subordinateto and inferiorto the right
of its use as an integralpart of the barrierereotedagainststormwaters
from the Gulf. So, when the Commissioners8  Court decidedthat the proposed
installationof the -king meterswould oonstitutaa lesseningof the
efficiencyof the Boulevardas a barrieraaainststormwaters in the event
of a majo; stem, it was unquestionably  aoi;ing
                                              within the sphereof its
juriadiotion.That is not to say that the Ciw Cocmcilnas not aotingtith-
in the sphereof its .jurisdiotioa whea it deoidedto installthe parking
meterss but that the jurisdictionof the City,which ia this instance
serresbut a subordinateriaht of the uublio.must yield to the Jurisdiction
of the Coansissioners~Court-whiohin this in&roe ;erves a supe;iorright
of the D+ablio.*

        It is indicatedia your bftsr that the area where it is ocmtes~lat-
ed that the parkingmeterswill be installedinvolvesa portionof the
ocnmtppropertywhich has been set aside and used bythe pub110for thorough-
fare or streetpurposes. Inviewofthe above oited authoritiesand inv%nr
of the facts given,it is our opinioa that the matter of handlingtraffio
upoa such publiostreet or thorougbfue withinthe City of I%xahaohieIs
with311the sphereof the exolusivejurisdiction  of the oity goveznwnt and
thar said oitywould be authorizedto installparkingmeters at the proposed
looationand receivethe rercnuetherefrom,providedsaid city has appropri-
ate powersvasted in it under its charterand has passedan appropriate
ordinanceto effect such regulatiorr.It is to be understood,however,that
we are not herein passingupon any matters as to whetherthe city has prop
erly proceededto exeroisethe authoritygrantedtc hone rule citiesunder
the above quoted sectionsof Article1175.

       ginoewe have held heroin that the matter of controland regulation
of trafficupon publiostreetsand thoroughfares within the city, +luding
the installationof parkingmeters, is within the exclusivejurisdiction of
the city government,it is our further opinionthat the countyis not legal-
ly authorizedtc installparkkngmotors at the proposedlocation. The fore-
goingholdingprecludesthe necessityfor disoussingtboother questions
raisedin your requestfor an opinion.

        We trust the above will satisfactorly
                                            answer your questions.

JAEILJ                                             _ truly
                                          Yours very    _
ASPBOVEDEAB 18, 1948
/s/Grover Bclkrs                       AT!IOBEEIGEBEBALOFTEEAB
AlTOBEEYGBBEULOFTEIAE                   By /s/ J. A. Ellis
ApprovedOpinionCommittee                       J. A. Ellis
ByBYiB-Chairman                                .Assistant